DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 2, filed 29 October, 2021, with respect to the non-statutory double patenting rejections of claims 1-6, 8-19 and 21-22 along with an accompanying terminal disclaimer received on the same date have been fully considered and are persuasive.  The non-statutory double patenting rejections of claims 1-6, 8-19 and 21-22 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 29 October, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10531851 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-6, 8-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, arguments and terminal disclaimer are persuasive. The following art is cited as relevant but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims:

“Coronary calcium visualization using dual energy chest radiography with sliding organ registration” 2016 [does not predate]: We are developing a new technique to image 

“Enhanced coronary calcium visualization and detection from dual energy
chest x-rays with sliding organ registration” 2018 [does not predate]: Our dual energy coronary calcium (DECC) processing method included automatic heart silhouette segmentation, sliding organ registration and scatter removal to create a bone-image-like, coronary calcium image with significant reduction in motion artifacts and improved calcium conspicuity compared to standard, clinically available DE processing

US 7804992 B2: Methods and systems for computer assisted detection of arterial calcification, for example in the abdominal artery, by using measurements such as those conventionally taken with a dual x-ray energy bone densitometers at single energy or dual energy, and for using the calcification assessment either alone or with other information to assess and report a risk of a cardiovascular event

US 20190175130 [does not predate]: In some aspects, the present disclosure relates to a method for non-invasively assessing a myocardial region of a subject by computed tomography (CT). In one embodiment, the method comprises: acquiring non-contrast imaging data for a myocardial region of a subject using dual energy computed tomography (DECT) scanning; reconstructing, from the acquired non-contrast imaging data, monochromatic images for a 

US 20080212853 A1: Dual-energy chest radiographs may be obtained either simultaneously 
or in rapid sequence with two x-ray exposures at different energies; rib crossings may be incorrectly identified as candidate abnormalities.  By identifying these rib crossings, they may be eliminated from the final results 28

US 11158050 B2: [does not predate]: A system and method for generating a rib suppressed radiographic image using deep learning computation.  The method includes using a convolutional neural network module trained with pairs of a chest x-ray image and its counterpart bone suppressed image.  The bone suppressed image is obtained using a bone suppression algorithm applied to the chest x-ray image.  The convolutional neural network module is then applied to a chest x-ray image or the bone suppressed image to generate an enhanced bone suppressed image

US 9517042 B2: For body perfusion, for example a liver perfusion study, the spine and ribs may be removed with generally similar recognition software.  Further still, if a dual energy projection is obtained, material decomposition may be utilized to remove the bones without extensive image processing. As one example, erosion and/or dilation may be performed to remove CT information corresponding to bone and/or other high density structures, or, as 

US 8532744 B2: CT scan images may be obtained for two energies; morphological operations may include, but are not limited to, dilation, erosion, opening, and closing.  The feature analysis may include geometric feature analysis and/or intensity feature analysis. The result of post processing may be an enhanced image 1042 without bone representations

US 8265728 B2:  In the present invention, morphologic and gray-level features of the dilated regions are computed and used to discriminate between regions corresponding to actual pathologic change and "false-positive" regions that likely represent misregistration artifacts temporal subtraction of soft-tissue or bone images may be achieved based on the registration parameters obtained during the temporal subtraction of the standard radiographic image; standard, soft-tissue, and bone images from a particular dual-energy study are intrinsically spatially aligned, registration parameters obtained for the temporal subtraction of the standard radiographic images from two temporally sequential dual-energy studies are applied directly "bone temporal subtraction image."

US 7545965 B2: automated suppression of structures and assessment of abnormalities in images, and more particularly to methods, systems, and computer program products for suppression of bone structures and detection of abnormalities in low-dose CT scans using artificial intelligence techniques, including massive training artificial neural networks, a dual-
12x12 pixels-kernel was applied on the segmented lung regions to expand 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661